Filed 10/16/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 157







State of North Dakota, 		Plaintiff and Appellee



v.



Lissa Anne Gruett, 		Defendant and Appellant







No. 20070039







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Brandi Sasse Russell, Assistant State’s Attorney, 514 E. Thayer Avenue, Bismarck, ND 58501-4413, for plaintiff and appellee.



Susan Schmidt, 400 East Broadway Ave., Ste. 27, Bismarck, ND 58501, for defendant and appellant.

State v. Gruett

No. 20070039



Per Curiam.

[¶1]	
Lissa Gruett appealed from a criminal judgment entered after a jury found her guilty of possession of methamphetamine with intent to deliver.  Gruett argued there was insufficient evidence to convict her.  The judgment is supported by sufficient evidence.  We summarily affirm under N.D.R.App.P. 35.1(a) (3).  

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner